Citation Nr: 1644609	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-32 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to April 4, 2011 for a 100 percent disability rating for severe major depressive disorder without psychotic features and chronic pain disorder (an acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1959 to July 1962, and from April 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  


FINDING OF FACT

In August 2016, prior to the promulgation of a decision by the Board, the Veteran, through the authorized representative, notified the Board in writing of the intent to withdraw the appeal of the issue of an effective date prior to April 4, 2011 for a 100 percent disability rating for the service-connected acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an effective date prior to April 4, 2011 for a 100 percent disability rating for the service-connected acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of the Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in August 2016 and before a final decision was promulgated by the Board, the Veteran, through the authorized representative, notified the Board in writing that he wished to withdraw the issue of an effective date prior to April 4, 2011 for a 100 percent disability rating for the service-connected acquired psychiatric disorder; hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of an effective date prior to April 4, 2011 for a 100 percent disability rating for the service-connected acquired psychiatric disorder, and it must be dismissed.


ORDER

The appeal for an effective date prior to April 4, 2011 for a 100 percent disability rating for the service-connected acquired psychiatric disorder is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


